Title: To James Madison from James Monroe, 14 March 1807
From: Monroe, James
To: Madison, James



Sir
London March 14. 1807.

I hasten to transmit you a copy of the note which I lately wrote to Lord Howick, to request a postponement of the trial of Capn. Whitby, and of his reply to it; by which you will find, that the trial is postponed to the first of May.  At present, I am too much indisposed to make any remarks on the subject; though indeed, I do not know that it would be in my power, to add any thing material to what these papers furnish.  I have the honor to be, with great consideration Your most Obt. Servant

Jas. Monroe

